DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 28, 2022, have been fully considered but they are not persuasive. Examiner maintains that previously cited US 2018/0031792 (“Risch”) anticipates the claimed invention. 
First, Risch teaches, in paragraph [0059] that the optical fibers of the optical fiber ribbon have an outermost diameter in a range of 235 to 265 microns. Figures 1-4 of Risch show that the optical fibers touch one another with essentially no gaps, such that the pitch distance between fibers is substantially the same as the optical fiber diameters; or namely in the range of 235-265 microns. This range extensively overlaps with the claimed range of 250 to 255 microns. Furthermore, there does not appear to be any unpredictability or criticality placed on the ranges in either the instant application or in Risch. As such, it appears that Risch anticipates the claimed range with sufficient specificity. 
Second, Risch explicitly teaches outermost fiber diameters in the range of 150 to 230 microns, which is entirely within the claimed range of less than 250 microns. Third, Figures 2-4 and 7-9 of Risch show an optical fiber ribbon with a corrugated shape. Finally, paragraphs [0027], [0028], and [0031] of Risch, which describe the corrugated ribbon of Figures 2-4, describe how the nature of the optical fiber ribbon facilitates rolling of the ribbon. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0031792 (hereinafter “Risch”).
Regarding claim 1, Risch teaches an optical fiber ribbon (10) comprising: a plurality of optical fibers (11), wherein adjacent optical fibers of the plurality of optical fibers are fully or partially connected along a length (via matrix material 14), wherein the planarity of the optical fiber ribbon is in a range of about 50 microns to 75 microns (Table 1), wherein a pitch dpitch is in a range of 250 microns to 255 microns (par. [0059]; Figs. 1-4), wherein the diameter of each of the plurality of optical fibers is less than 250 microns (par. [0061]), and wherein the optical fiber ribbon is a corrugated shaped optical fiber ribbon, and wherein the corrugation of the optical fiber ribbon facilitates rolling of the optical fiber ribbon (pars. [0006], [0008], [0027], [0028], [0031], [0037]).


Regarding claim 3,  Risch teaches that the optical fiber ribbon has at least one of a height h in a range of 250 microns to 300 microns, a width w in a range of 1220 microns to 3220 microns, and a diameter of each of the plurality of optical fibers is 200 microns ± 10 microns (par. [0063]).  
Regarding claim 4, Risch teaches that the optical fiber ribbon comprises a matrix material (14), wherein the matrix material is a curable UV acrylate (pars. [0034]).  
Regarding claim 6, Risch teaches that the optical fiber ribbon has a cured coating (par. [0018]).  
Regarding claim 7, Risch teaches that each optical fiber ribbon has the width of about 1220 micrometers when the optical fiber ribbon has 4 optical fibers, each optical fiber has the width of about 1648 micrometers when the optical fiber ribbon has 6 optical fibers, each optical fiber has the width of about 2172 micrometers when the optical fiber ribbon has 8 optical fibers, and each optical fiber has the width of about 3220 micrometers when the optical fiber ribbon has 12 optical fibers (Table 1).  









Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883